Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eustace Isidore on 3/9/21.

The application has been amended as follows: 

On The Claims:
Please cancel claim 18 and amend claims 5, 7, 8 and 12 as follows:

Claim 5, Line 6: Change “communication” with –network—before “interface, the RAC comprising” 

Claim 7, Line 3: Change “a power operation” with –the power operation—after “the PPO software sensor to indicate that”

Claim 8, Line 20: Change “BMS” with –BMC—after “during times in which the”

Claim 12, Line 6: Change “determining whether a planned power operation (PPO) software sensor contained in a BMC memory contains information that indicates that the host processor subsystem is executing a critical operation utility contained in memory” with –determining that a planned power operation (PPO) software sensor contained in a BMC memory contains information that indicates that the host processor subsystem is not executing a critical operation utility contained in memory — before “; and in response to determining that the host processor is not executing the critical operation”

Claim 12, Line 16: Change “BMS” with –BMC—after “during times in which the”

Claim 18. Cancel 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone 






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186